EXHIBIT 10.19

 

DISTRIBUTORSHIP AGREEMENT

 

THIS AGREEMENT is made and entered into this the 5th day of April 2002 (the
“Effective Date”) by and between CREE, INC., a corporation organized and
existing under the laws of the State of North Carolina, U.S.A., having its
principal place of business at 4600 Silicon Drive, Durham, North Carolina 27703
(“Manufacturer”), and SUMITOMO CORPORATION, a corporation organized and existing
under the laws of Japan, having its principal place of business at [***], Tokyo
104-8610, Japan (“Distributor”).

 

Recitals

 

WHEREAS, Manufacturer is engaged in, among other things, the business of
manufacturing and selling the products described herein; and

 

WHEREAS, Manufacturer desires to promote the sale of such products in the
territories described herein; and

 

WHEREAS, Distributor is a trading company and desires to market and distribute
the products in such territories, including having the exclusive right to
distribute the products in Territory A, as defined below;

 

NOW, THEREFORE, the parties hereto, in consideration of the premises, covenants
and undertakings herein contained, mutually agree as follows:

 

1.   DEFINITIONS

 

  1.1.   For purposes of this Agreement, the capitalized terms defined below and
elsewhere in this Agreement have the meaning so defined, and such definitions
apply to both singular and plural forms:

 

  (a)   “Products” means both LED Products and Wafer Products.

 

  (b)   “LED Products” means visible or ultraviolet light emitting diodes (LEDs)
in die form which are fabricated by or for Manufacturer using Group III-nitride
materials on silicon carbide wafers and which Manufacturer makes generally
available to customers for purchase during the term of this Agreement.

 

  (c)   “Wafer Products” means silicon carbide wafers, either without epitaxial
layers or with silicon carbide epitaxial layers deposited thereon, made by or
for Manufacturer and which Manufacturer makes generally available to customers
for purchase during the term of this Agreement.

 

  (d)   “Territory A” means the country of Japan.

 

  (e)   “Territory B” means the countries of the Republic of China (Taiwan), the
Republic of Singapore and the Republic of the Philippines.

 

  (f)   “Territory” means both of Territory A and Territory B.

 

  (g)   “Liaison Office” means the representative office to be established by
Manufacturer, directly or through an Affiliate, in the Tokyo, Japan area
pursuant to 6.1(b) of this Agreement.

 

  (h)   “Affiliate” of a designated person means any person which controls, is
controlled by, or is under common control with the named person, whether
directly or through one or more intermediaries, where “control” means possession
of the

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

Distributorship Agreement

Dated April 5, 2002

  Page 1



--------------------------------------------------------------------------------

         power to direct the management, operations or policies of the
controlled person through stock ownership, contract or other arrangements.

 

  1.2.   For purposes of this Agreement, “person” shall be construed broadly to
mean any individual, corporation, partnership or other legal entity.

 

2.   TERM

 

  2.1.   Subject to Section 9.2, the term of this Agreement (the “Term”) shall
extend for a period of three (3) years commencing June 23, 2002 and ending June
30, 2005, unless sooner terminated in accordance with the provisions of this
Agreement. This Agreement will be legally binding on the parties when executed
on behalf of both parties, notwithstanding the later commencement of the Term.

 

  2.2.   Subject to Section 9.2, the Term shall be renewed from year to year
thereafter unless one party gives the other party a written notice electing not
to renew this Agreement at least ninety (90) days prior to the expiration of the
then existing term or any renewal thereof.

 

  2.3.   The parties acknowledge and agree that neither is obligated to continue
its business relationship with the other after the effective date of any
termination of this Agreement or the expiration date if this Agreement is not
renewed.

 

3.   DESIGNATION

 

  3.1.   Distributor will serve as the strategic partner and exclusive
distributor of Manufacturer for distribution of Products in Territory A during
the Term of this Agreement. Section 4.1 below defines the exclusive nature of
Distributor’s appointment in Territory A.

 

  3.2.   Distributor will serve as a non-exclusive distributor for distribution
of the Products in Territory B during the Term of this Agreement.

 

4.   EXCLUSIVITY

 

  4.1   During the Term of this Agreement and subject to Distributor’s
compliance with its obligations in Section 5 below, except as permitted by
Section 4.2 below and as otherwise provided in Sections 8.3 and 9.4 below,
Manufacturer will not, without Distributor’s written consent, directly or
through any Affiliate sell Products to any person other than Distributor for
shipment by Manufacturer into Territory A. This Section 4.1 shall not be
construed to restrict Manufacturer or its Affiliates from selling or authorizing
the sale of Products to persons outside Territory A.

 

  4.2   Manufacturer previously granted exclusive license rights for certain of
its [***] Products in Territory A to [***] pursuant to the License and
Technology Transfer Agreement dated September 30, 1996 between Manufacturer and
[***] (The “License Agreement”). Beginning upon commencement of the Term of this
Agreement and continuing through the expiration of the License Agreement on
September 30, 2003, Manufacturer may sell Distributor such [***] Products only
with [***] prior written approval, and Manufacturer shall not be obligated by
this Agreement to sell such Products to Distributor if [***] approval cannot be
obtained. The License Agreement does not restrict Distributor from selling such
Products in its inventory that were purchased from Manufacturer prior to the
commencement of the Term of this Agreement, or that are purchased during the
Term hereof if such purchase is approved by [***] or is made after September 30,
2003. The License Agreement does not affect Manufacturer’s [***] Products,
including its recently released MegaBright and XBright Products. In addition,
Manufacturer committed to supply [***] certain [***] pursuant to a related
Supply Agreement dated September 30, 1996 among Manufacturer, [***], Distributor
and an Affiliate of Distributor (the “Supply

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

Distributorship Agreement

Dated April 5, 2002

  Page 2



--------------------------------------------------------------------------------

         Agreement”) for use by [***] in [***] pursuant to the License
Agreement. The sale by Manufacturer of [***] in accordance with the Supply
Agreement shall not be restricted by this Agreement

 

5.   DUTIES OF DISTRIBUTOR

 

  5.1   Distributor agrees to perform and comply with the following during the
Term of this Agreement:

 

  (a)   It will use its best efforts, to the fullest extent commercially
reasonable, to promote the sale of the Products within the Territory through its
sales and merchandising programs in order to obtain and sustain the maximum
sales of Products in the Territory and will solicit orders for and sell the
Products within the Territory.

 

  (b)   Distributor will furnish Manufacturer with reports on the following
matters in writing not less frequently than the period shown, and promptly upon
request at such other times as Manufacturer may request in writing, with the
report to be delivered to Manufacturer and/or the Liaison Office as indicated
below unless otherwise requested by Manufacturer:

 

Report

--------------------------------------------------------------------------------

  

Frequency

--------------------------------------------------------------------------------

  

Delivered To

--------------------------------------------------------------------------------

General market situation for the Products in the Territory

   [***]    Cree Japan

[***] -month forecast of anticipated sales of the Products

   [***]    Cree Japan

Inventory on hand, including volume by Product type and assigned value

   [***]    Cree Japan

Summary of meetings with customers and prospective customers, including current
and anticipated Product applications by customer and quantity requirements

   [***]    Cree Japan

Summary of significant customer inquiries

   [***]    Cree Japan

Information, to the extent known, regarding the activities of competitors with
respect to the Products in the Territory

   [***]    Cree Japan

 

  (c)   In addition, in its role as the strategic partner of Manufacturer for
distribution of the Products in Territory A, Distributor will cooperate with
Manufacturer and the Liaison Office to establish, to the fullest practicable
extent, a “transparent interface” between Manufacturer and customers for the
Products such that the Liaison Office is kept fully informed of all developments
relating to customers for the Products and that the Product sales and marketing
efforts of Distributor are coordinated with the efforts of the Liaison Office.
Without limiting the foregoing, upon request Distributor will make available to
the Liaison Office copies of all quotes, invoices, customer correspondence and
other records relating to the sale and marketing of the Products in Territory A.

 

  (d)   Distributor will at all times conduct its affairs under this Agreement
in accordance with the highest standards of business ethics and propriety. It
will comply with all applicable laws and regulations in performing its
obligations under this Agreement and will apply for and obtain (at its own
expense) all licenses and approvals necessary to perform its obligations
hereunder except as provided in Section 12.2.

 

  (e)   Distributor will not, without Manufacturer’s prior written consent, sell
or otherwise

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

Distributorship Agreement

Dated April 5, 2002

  Page 3



--------------------------------------------------------------------------------

         distribute within the Territory [***], other than Products purchased
from Manufacturer under this Agreement.

 

  (f)   It will not market, sell or otherwise distribute Products purchased
under this Agreement outside the Territory except as may be authorized by
Manufacturer in writing from time to time. Distributor will not, without
Manufacturer’s prior written consent, which consent will not be unreasonably
withheld, sell or otherwise distribute the Products purchased under this
Agreement to a person other than an end user customer.

 

  (g)   It will appoint at least one employee within its organization to
coordinate the performance of its responsibilities under this Agreement.

 

  (h)   Distributor shall be responsible for obtaining any required licenses,
permits and other governmental approvals necessary for the export of Products
from the United States and their import into the Territory, except as provided
in Section 12.2, and will otherwise comply with all export and import laws and
regulations applicable to its activities under this Agreement.

 

6.   DUTIES OF MANUFACTURER

 

  6.1   Subject to Section 4.2 above, Manufacturer agrees to use its best
efforts, to the fullest extent commercially reasonable, to meet the requirements
of Distributor for Products during the Term of this Agreement and to perform and
comply with the following during the Term of this Agreement:

 

  (a)   Manufacturer shall [***] unless Distributor’s exclusivity with respect
to such Product(s) is no longer in effect as otherwise provided in this
Agreement.

 

  (b)   Manufacturer shall establish and maintain, either directly or through an
Affiliate, a representative office in the Tokyo, Japan area (the “Liaison
Office”), staffed by one or more full-time personnel, to provide support for
sales of the Products in Territory A.

 

  (c)   Manufacturer shall furnish to Distributor, at no cost, such catalogues,
specifications and technical data literature as Manufacturer makes available to
its customers generally and shall provide the materials in such quantities as
Distributor may reasonably request to support is sales of the Products in the
Territory.

 

  (d)   Manufacturer will invite Distributor to participate in any discussions
between the Liaison Office or Manufacturer and customers in Territory A
concerning Products to be purchased in connection with this Agreement provided
that Distributor agrees to be bound by the same restrictions on information
disclosed in such discussions as the customer and in any event, such discussions
will be subject to the provisions in Section 14 below.

 

  (e)   Subject to availability, Manufacturer shall supply Distributor Products
in accordance with this Agreement in quantities adequate to the Distributor’s
reasonable requirements for sales in the Territory. In the event orders for
Products exceed Manufacturer’s ability to manufacture and deliver them,
Manufacturer will allocate to the Distributor [***], which allocation
Manufacturer shall determine in its sole discretion exercised in good faith;
provided, however, that in no event shall Manufacturer treat the Distributor
less favorably than it will

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

Distributorship Agreement

Dated April 5, 2002

  Page 4



--------------------------------------------------------------------------------

         any of Manufacturer’s other customers for the Products in allocating
such supply.

 

  (f)   Manufacturer shall provide training services to sales and service
personnel of Distributor at the Liaison Office or at Manufacturer’s principal
offices to such scope and extent as reasonably necessary for the Distributor to
promote sales and service of the Products in the Territory. Nothing in this
clause or elsewhere in this Agreement shall be construed to require Manufacturer
to disclose proprietary and confidential information.

 

  (g)   Manufacturer shall be responsible for furnishing to Distributor [***]
such packing material as may be reasonably required for re-packing Products
received from Manufacturer for shipment to Distributor’s customers.

 

7.   SALES OF PRODUCTS

 

  7.1   All sales of the Products from Manufacturer to Distributor shall be made
pursuant to written purchase orders submitted by Distributor to Manufacturer and
accepted in writing by Manufacturer. Each order placed by Distributor and
accepted by Manufacturer hereunder shall constitute an individual sales contract
(each hereinafter an “Individual Contract”) and be subject to the following
terms, except as may be otherwise mutually agreed in writing by the parties:

 

  (a)   Products shall be delivered F.O.B. Seller’s manufacturing facilities by
delivery to a transportation company designated by Purchaser. Title and risk of
loss shall pass to Distributor upon delivery to the transportation company. All
transportation charges and expenses, including the cost of insurance against
loss or damage in transit, shall be Distributor’s responsibility.

 

  (b)   Except for any warranty claim covered by Section 7.1(d) below, in the
event any Product does not conform to the terms of the Individual Contract, the
non-conformity will be reported in writing to Manufacturer as soon as possible.
In the case of shipping damage or other non-conformity discoverable upon
reasonable inspection (such as, by way of illustration, broken wafers and torn
tape), the non-conformity shall in any event be reported in writing no later
than [***] after the date Products are shipped by Manufacturer to Distributor.
In all other cases, the non-conformity shall be reported in writing within [***]
after shipment of the Product. Any non-conformity not reported as required by
this Section shall be deemed waived.

 

  (c)   Manufacturer’s sole obligation with respect to Products determined to be
non-conforming shall be, at its option, to replace the non-conforming Products
[***] or to issue a credit memorandum to Distributor in the amount of the price
paid for such Products. Credit memoranda issued under this Section 7.1(c) may be
exchanged only to purchase additional Products from Manufacturer, and
Manufacturer is not required to refund money pursuant to such credit memoranda.
This Section 7.1(c) states the exclusive remedy of Distributor with respect to
non-conforming Products, except as to any warranty claim covered by Section
7.1(d) below.

 

  (d)   Manufacturer warrants to Distributor that Products shipped hereunder
will meet such specifications as have been expressly agreed to in writing by the
parties hereto, provided the Products are used in accordance with the applicable
specifications. This warranty is extended only to Distributor and does not
constitute a warranty to either Distributor’s customers or other end-users or to
any sub-distributor, [***]. All claims under this warranty must be reported in
writing to Manufacturer (with such report accompanied by the Product claimed to
be

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

Distributorship Agreement

Dated April 5, 2002

  Page 5



--------------------------------------------------------------------------------

         defective, including die “package” in the case of Products sold in die
form) as soon as possible, but in any event no later than [***] after the date
Products are shipped by Manufacturer to Distributor and if not so reported, such
claims shall be deemed waived. Manufacturer’s sole obligation with respect to
Products determined not to meet the terms of this warranty shall be, at its
option, to replace such Products or to issue a credit or refund to the purchaser
in the amount of the price received by Manufacturer for such Products. This
Section 7.1(d) states the exclusive remedy against Manufacturer with respect to
breach of the warranty given herein or other alleged defects in Products. This
Section 7.1(d) (as limited by Section 7.1(e) and other applicable terms and
conditions of this Agreement) shall survive with full force and effect after the
termination or expiration of this Agreement with respect to Products purchased
prior to such termination or expiration.

 

  (e)   THE WARRANTY IN SECTION 7.1(d) IS IN LIEU OF ALL OTHER WARRANTIES
RELATING TO THE PRODUCTS, WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED, OR
IMPOSED BY STATUTE OR OTHERWISE. ALL IMPLIED WARRANTIES, INCLUDING BUT NOT
LIMITED TO IMPLIED WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE AND
MERCHANTABILITY, ARE EXPRESSLY DISCLAIMED BY MANUFACTURER. Distributor shall
make no representations or warranties on behalf of the Manufacturer with respect
to the Products or otherwise.

 

8.   PRICES AND PAYMENT TERMS

 

  8.1   Pricing for LED Products purchased under this Agreement will be
determined as follows:

 

  (a)   The unit price payable by Distributor for LED Products will be [***]

 

  (b)   The initial “Resale Price” of LED Products shall be [***]. Manufacturer
may, after consultation with Distributor, reduce its suggested Resale Price of a
Product effective upon written notice to Distributor. In that event, [***]. In
the event of a significant change in market conditions or in prices for products
of a competitor of Manufacturer, the parties will review and discuss possible
changes to the terms of this Agreement or the Resale Prices as needed to allow
Distributor to offer its customers competitive prices [***].

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

Distributorship Agreement

Dated April 5, 2002

  Page 6



--------------------------------------------------------------------------------

  8.2   Pricing for Wafer Products purchased under this Agreement will be
determined as follows:

 

  (a)   The price payable by Distributor for Wafer Products will be [***]:

 

[***]

--------------------------------------------------------------------------------

 

[***]

--------------------------------------------------------------------------------

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

  (b)   [***]. Credit memoranda issued under this Section 8.2 may be exchanged
only to purchase additional Products from Manufacturer, and Manufacturer is not
required to refund money pursuant to such credit memoranda.

 

  (c)   If the cumulative Wafer Product orders by Distributor [***] do not equal
or exceed [***], then, notwithstanding any language herein to the contrary,
Manufacturer either directly or through any Affiliate shall be permitted to sell
Wafer Products to any person for shipment by Manufacturer into Territory A.

 

  8.3   All taxes, duties and the like now or hereafter imposed by any
jurisdiction with respect to the sale, manufacture, delivery or transportation
of Products (except income taxes of Manufacturer) will be for the account of
Distributor, and if paid or required to be paid by Manufacturer, the amount
thereof will be added to and become part of the price payable by Distributor.

 

  8.4   Products will be invoiced upon shipment, and payment will be due [***].
Invoiced amounts not paid when due will accrue interest, at the lesser of [***]
per annum or the maximum rate permitted by law, from the date of the invoice
until the date paid. Payment shall be made in U.S. dollars by T/T remittance to
an account designated by Manufacturer, without reduction for any currency
exchange or other changes, except that Manufacturer and Distributor will share
the risk of currency exchange rate fluctuations as follows.

 

  (a)   The unit price for shipped Products shall be adjusted by the applicable
percentage below according to the value of the Average Exchange Rate (as defined
below) calculated as of [***] and the value of the Base Rate (as defined below)
in effect at the time of shipment:

 

Average Exchange Rate    

--------------------------------------------------------------------------------

  

Percentage Price Adjustment

--------------------------------------------------------------------------------

Equal to or greater than Base Rate [***]

   [***]

Less than Base Rate [***] and greater than Base Rate [***]

   [***]

Equal to or less than Base Rate [***]

   [***]

 

  (b)   The “Base Rate” means the Average Exchange Rate calculated as of the
first day of the Term and adjusted each [***] thereafter to reflect the then
current Average Exchange Rate. The “Average Exchange Rate” means the [***] -day
average of the daily foreign exchange rate quotations by The Bank of
Tokyo-Mitsubishi, Ltd. (the “Bank”) for buying and selling spot U.S. dollars by
telegraphic transfer

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

Distributorship Agreement

Dated April 5, 2002

  Page 7



--------------------------------------------------------------------------------

         against Japanese yen. For each date on which the Average Exchange Date
is to be calculated, Distributor will provide to Manufacturer on such date the
daily exchange rate quotations by the Bank during the applicable [***] -day
period, which quotations must be verifiable by Manufacturer. In the event that
the Bank ceases to make this information publicly available, the parties will
mutually agree upon another source.

 

  (c)   Within fifteen (15) days after the end of Manufacturer’s fiscal month,
Manufacturer will issue Distributor a credit or debit memorandum, as
appropriate, reflecting all required price adjustments with respect to shipments
made during the fiscal month. Credit memoranda issued under this Section 8.4 may
be exchanged only to purchase additional Products from Manufacturer.
Manufacturer is not required to refund money pursuant to a credit memorandum.
Distributor will pay Manufacturer the amount of any debit memoranda in the same
manner as invoices.

 

  8.5   To protect Distributor against [***], if any, as it may incur on sales
of LED Products purchased under this Agreement [***] a [***] Reserve [***] will
be established and applied as follows:

 

  (a)   The [***] Reserve will be a balance denominated in U.S. dollars and
calculated as set forth in this Section 8.5. The [***] Reserve will be credited
with an amount equal to [***] the purchase price of all LED Products shipped to
Distributor under this Agreement [***]. The [***] Reserve will be maintained on
a rolling [***] basis [***]. Amounts credited [***] will expire and be deducted
from [***] Reserve [***].

 

  (b)   [***]

 

  (c)   [***]

 

  (d)   [***]

 

  (e)   [***]

 

  8.6   To protect Distributor against [***] a [***] Reserve [***] will be
established and applied as follows:

 

  (a)   The [***] Reserve will be a balance denominated in U.S. dollars and
calculated as set forth in this Section 8.6. At the end of each fiscal month,
Manufacturer shall credit the Reserve with an amount equal to [***]. The [***]
Reserve will be maintained on a rolling [***] basis [***] will expire and be
deducted from the [***] Reserve [***].

 

  (b)   [***]

 

  (c)   [***]

 

  (d)   [***]

 

  (e)   [***]

 

  8.7   The provisions in Sections 8.3 through 8.6 shall survive with full force
and effect after the termination or expiration of this Agreement with respect to
Products purchased prior to such termination or expiration provided that the
provisions in Sections 8.5 and 8.6 shall only continue for so long as there is a
balance in the applicable Reserve.

 

9.   MINIMUM PURCHASE COMMITMENTS

 

  9.1   Subject to this Section 9, Distributor shall purchase under this
Agreement, during Manufacturer’s fiscal year ending June 29, 2003 (“FY03”), LED
Products having an aggregate purchase price of at least $23,000,000 (US), of
which not less than (a) $[***] (US) will be purchased in the fiscal quarter of
Manufacturer ending September 29, 2002, (b) $[***] (US) will be purchased in the
fiscal quarter of Manufacturer ending December 29, 2002, (c) $[***] (US) will be
purchased in the fiscal quarter of Manufacturer ending March 30, 2003, and (d)
$[***] (US) will be purchased in the fiscal quarter of Manufacturer ending June
29, 2003. Products purchased using credit memoranda issued under Sections 8.3
and 8.4 shall not be included for purposes of this Section 9.1.

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

Distributorship Agreement

Dated April 5, 2002

  Page 8



--------------------------------------------------------------------------------

  9.2   Beginning no later than the end of January of each year of the Term of
this Agreement, the parties will discuss in good faith and seek to mutually
agree upon a minimum purchase commitment for Products for the twelve months (12)
of the Term of this Agreement beginning in July of that same year. If the
parties have not agreed in writing on the minimum purchase commitment by [***]
of such year, this Agreement will terminate on the next anniversary of the
Effective Date notwithstanding the provisions in Sections 2.1 and 2.2 hereof.

 

  9.3.   Notwithstanding any language herein to the contrary, in no event shall
Distributor be required to purchase any LED Products under this Section 9 if
Distributor has in its inventory New Products (as defined below) valued at more
than $[***] (US) (the “Inventory Cap”) or if such purchase would cause
Distributor’s inventory of New Products to meet or exceed the Inventory Cap. If
the full purchase commitment for a fiscal quarter would cause Distributor’s
inventory of New Products to meet or exceed the Inventory Cap, the purchase
commitment shall be reduced to the maximum amount allowable without causing
Distributor to meet or exceed the Inventory Cap. “New Products” refers to LED
Products shipped by Manufacturer to Distributor on or after [***]. [***]
Effective as of the first day of Manufacturer’s fiscal year 2004 (i.e., June 30,
2003), the Inventory Cap will be [***]. Any further [***] the Inventory Cap will
be negotiated in good faith by the parties.

 

  9.4.   If Distributor’s inventory of New Product meets or exceeds the
Inventory Cap, Distributor may at its option terminate this Agreement by
providing Manufacturer with [***] prior written notice, in which case
Distributor shall not have any further purchase obligations for Products under
Section 9.1 hereof beginning [***]. If, as a result of the above Inventory Cap
provisions, Distributor has not purchased during any fiscal quarter beginning on
or after September 30, 2002 an amount of LED Products equal to at least [***]
percent ([***] %) of its original purchase commitment set forth in Section 9.1
above for such quarter , then Manufacturer may at its option terminate this
Agreement by providing Distributor with [***] prior written notice, in which
case Distributor shall not have any further purchase obligations for Products
under Section 9.1 hereof beginning [***]. If this Agreement is terminated in
accordance with the provisions of this Section 9.4, notwithstanding any language
herein to the contrary, beginning [***], Manufacturer either directly or through
any Affiliate or any third party shall be permitted to sell Products to any
person for shipment by Manufacturer into Territory A.

 

10.   ASSISTANCE OUTSIDE THE TERRITORY

 

  10.1   Manufacturer may from time to time request that Distributor provide
assistance, within Japan, in making sales outside of Japan to Affiliates of
customers in Japan.

 

  10.2   If Manufacturer makes a written request to Distributor that refers to
this Section 10 and requests such assistance with respect to a designated
Affiliate, and if Distributor provides the requested assistance, then, unless
otherwise agreed in writing by the parties, [***].

 

  10.3   Manufacturer will issue Distributor a credit memorandum within fifteen
(15) days after the end of Manufacturer’s fiscal month reflecting the amount of
any credit earned during the month under this Section 10. Credit memoranda
issued under this Section 10 may be exchanged only to purchase additional
Products from Manufacturer, and Manufacturer is not obligated to pay Distributor
the amount of such credit memoranda.

 

11.   TRADE NAMES AND TRADEMARKS

 

  11.1   Distributor shall have the non-exclusive right to use the trade names
and trademarks of Manufacturer in the promotion and sale of the Products under
this Agreement until termination or expiration of this Agreement; provided,
however, that Distributor may, even

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

Distributorship Agreement

Dated April 5, 2002

  Page 9



--------------------------------------------------------------------------------

         after termination or expiration of this Agreement, use the trade names
and trademarks of Manufacturer only in connection with the sale of the Products
purchased from Manufacturer during the existence of this Agreement.
Notwithstanding the foregoing, Manufacturer reserves the right to restrict any
such use which is detrimental to the names or marks.

 

  11.2   Distributor acknowledges that Manufacturer is the owner of its trade
names and trademarks and that Manufacturer may obtain registrations of the same
in jurisdictions within the Territory. Distributors shall not assign, sublicense
or otherwise permit the use of such trade names and trademarks by third parties.
Distributor shall at all times recognize, respect and protect Manufacturer’s
ownership of any and all trademarks, trade names, trade secrets, copyrights,
patents and know how of Manufacturer (collectively, Manufacturer’s “Intellectual
Property”) in connection with the sale of Products in the Territory and shall
not in any way derogate, diminish or weaken Manufacturer’s sole proprietary
rights in said Intellectual Property. Should the law or regulations of any
jurisdiction in the Territory invest Distributor with any proprietary rights to
any of said Intellectual Property, Distributor shall promptly, freely and
cooperatively relinquish to Manufacturer any and all such rights upon expiration
or termination of this Agreement for any reason without recourse or cost to
Manufacturer and shall thereafter refrain from any further usage of said
Intellectual Property. Distributor shall execute any assignments or other
documents necessary to relinquish fully said Intellectual Property to
Manufacturer.

 

  11.3   Distributor shall not remove, alter or obliterate any trade name or
trademark affixed to the package of the Products, nor shall it add any other
names or marks, except with the prior written consent of Manufacturer.

 

  11.4   Distributor shall promptly notify Manufacturer of any and all
infringements of Manufacturer’s Intellectual Property in connection with
Products in the Territory that may come to Distributor’s attention and shall
assist Manufacturer in taking such action against such infringement as
Manufacturer in its discretion may decide, with all expenses and cost incident
thereto being defrayed by Manufacturer.

 

  11.5   Distributor shall not adopt any corporate name, assumed name, or “doing
business as” name containing the word “CREE,” whether in English or any other
language.

 

12.   INDEMNITY

 

  12.1   Manufacturer shall indemnify and hold harmless Distributor from and
against [***] which are based on [***] provided, however, that Distributor shall
in every instance refrain from making any admission of liability, shall give to
Manufacturer prompt written notice of any claim made, shall assist in the
defense of such claim in accordance with this Section 12, and shall refrain from
proposing or entering into any compromise or settlement of such claim without
the written consent of Manufacturer and, [***].

 

  12.2   If any Products are determined to be infringing and their sale by a
Distributor within the Territory permanently enjoined by a court of competent
jurisdiction, pursuant to a final judgment not subject to further judicial
review, Manufacturer, at its expense and without cost to Distributor, shall be
obligated as follows [***].

 

  12.3   Distributor shall indemnify and hold Manufacturer harmless from and
against [***] provided, however, that Manufacturer shall in every instance
refrain from making an admission of liability, shall give to Distributor prompt
written notice of any claim made, shall assist in the defense of any such claim
in accordance with this Section 12 and shall refrain from proposing or entering
into any compromise or settlement of such claim without the written consent of
Distributor.

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

Distributorship Agreement

Dated April 5, 2002

  Page 10



--------------------------------------------------------------------------------

  12.4   Manufacturer shall indemnify and hold harmless Distributor from and
against [***] provided, however, that Distributor shall in every instance
refrain from making any admission of liability, shall give to Manufacturer
prompt written notice of any claim made, shall assist in the defense of such
claim in accordance with this Section 12, and shall refrain from proposing or
entering into any compromise or settlement of such claim without the written
consent of Manufacturer.

 

  12.5   Manufacturer shall have no obligation under this Section 12 with
respect to any claim arising from [***].

 

  12.6   The provisions of this Section 12 shall survive with full force and
effect after the termination or expiration of this Agreement.

 

  12.7   A party entitled to indemnification under this Section 12 (the
“Indemnified Party”) shall permit the party required to provide indemnification
(the “Indemnifying Party”) to participate in the defense of the claim and any
litigation or other proceeding before any court or governmental agency based
thereon, including investigation of the claim and any negotiations for
compromise or settlement; shall promptly inform the Indemnifying Party of all
developments relating thereto and furnish such information as the Indemnifying
Party may reasonably request in connection therewith; and, [***], shall permit
the Indemnifying Party at any time upon its request to assume control of the
defense thereto. The Indemnified Party and the Indemnifying Party shall
cooperate with each other in the defense, including investigation of the claim
and any negotiations for compromise or settlement. [***].

 

13.   LIMITATION OF LIABILITY; FORCE MAJEURE

 

  13.1   Except as expressly provided otherwise in this Agreement, neither party
to this Agreement shall be liable to the other, or to any other person or
entity, for special, incidental or consequential damages [***], regardless of
whether it has been advised of the possibility of such damages and
notwithstanding the failure of any limited remedy provided in this Agreement to
achieve its essential purpose.

 

  13.2   Any other provision contained herein to the contrary notwithstanding,
neither party shall be liable to the other for any delay or failure to perform
any of its obligations under this Agreement caused by compliance with
governmental regulations or directions, outbreak of a state of emergency, Act of
God, war, warlike hostilities, civil commotions, riots, epidemics, storms,
fires, strikes, lockouts, and any other cause or causes beyond the reasonable
control of such party; [***].

 

14.   CONFIDENTIALITY

 

  14.1   The parties shall keep in strict confidence from any third party, and
duly safeguard in the same manner as they safeguard their own like information,
any and all proprietary and confidential business and technical information
received from the other party concerning the business affairs and transactions
covered by this Agreement, including, without limitation, all proprietary and
confidential technical information received from Manufacturer or its Affiliates
pertaining to the Products, and shall not at any time knowingly disclose such
information to others or use such information for any purpose other than as
permitted under this Agreement.

 

  14.2   A party may disclose information subject to this Section 14 to its
directors, officers, employees and advisors (collectively, “Representatives”)
and to its Affiliates, if and to the extent the Representative or Affiliate has
a need to know in connection with the performance or enforcement of this
Agreement and is obligated to maintain the information in confidence in
accordance with this Agreement. A party will be responsible

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

Distributorship Agreement

Dated April 5, 2002

  Page 11



--------------------------------------------------------------------------------

         for any breach of this Section 14 by its Representatives or Affiliates.

 

  14.3   Each party shall maintain information subject to this Section 14 in
complete confidence until such time as it is publicly known through no act,
omission or contribution of such party. Notwithstanding any prior expiration or
termination of this Agreement, it is expressly understood that the provisions of
this Section 14 shall survive with full force and effect until [***].

 

  14.4   Notwithstanding the foregoing, any of the parties may disclose such
information if required by laws, regulations or orders of the Government of
Japan or the United States Government, or any of their competent agencies. In
the event such disclosure is required by a party hereto, the party shall give
written notice of such disclosure as soon as possible prior to making the
disclosure.

 

  14.5   Information shall be considered subject to this Section 14 only if it
is disclosed: (i) in written or other tangible form and labeled or otherwise
expressly identified as “confidential” or “proprietary” at the time of
disclosure, or (ii) in oral form if expressly identified as “confidential” or
“proprietary” at the time of disclosure and confirmed as such by written notice
within thirty (30) days after the verbal disclosure. A party shall not be liable
for use or disclosure of information under this Section 14 if the recipient
demonstrates that the information was in the recipient’s possession at the time
of its receipt hereunder and was not acquired, directly or indirectly, from the
disclosing party, or if the recipient receives the information from a third
party having the lawful right to disclose the same, or if the information is
independently developed by the recipient without use of any confidential
information received from the other party.

 

15.   INDEPENDENT CONTRACTOR

 

  15.1   The relationship created by this Agreement is that of seller and buyer,
and not that of agency, partnership or employment. References in this Agreement
to “strategic partner” are not intended to and shall not be construed to refer
to the legal relationship among members of a partnership.

 

  15.2   Distributor shall not represent itself to be an agent, partner or
employee of Manufacturer for any purpose nor shall Distributor have any right or
authority to bind Manufacturer or to assume any obligation or responsibility in
the name of or on behalf of Manufacturer.

 

  15.3   Manufacturer shall not represent itself to be an agent, partner or
employee of Distributor for any purpose nor shall Manufacturer have any right or
authority to bind Distributor or to assume any obligation or responsibility in
the name of or on behalf of Distributor.

 

16.   TERMINATION

 

  16.1   Either party may terminate this Agreement by giving a written notice of
termination to the other party:

 

  (a)   if the other party breaches any of the material provisions of this
Agreement or any Individual Contract and does not cure the breach within [***],
after a written notice is given by the non-breaching party requiring such party
to cure the breach;

 

  (b)   if the other party becomes insolvent, or any voluntary or involuntary
petition for bankruptcy or for corporate reorganization is filed by or against
the other party, or a receiver is appointed with respect to any of the assets of
the other party, or a liquidation proceeding is commenced by or against the
other party; provided that, in the case of any involuntary petition or
proceeding filed or commenced against a party, only if the same is not dismissed
within sixty (60) days;

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

Distributorship Agreement

Dated April 5, 2002

  Page 12



--------------------------------------------------------------------------------

  (c)   if the whole or any substantial part of the business of the other party
relating to this Agreement is transferred to a third party by agreement, order
of court of otherwise; or

 

  (d)   if the whole or any substantial part of the ownership, control or
management of the other party is changed.

 

  16.2   Nothing in this Section 16 shall affect, be construed or operate as a
waiver of any right of the party aggrieved by any breach of this Agreement to
recover any loss or damage incurred as a result of such breach, either before or
after the termination or non-renewal hereof.

 

  16.3   No termination of this Agreement shall release either party from any
liability or obligation which has theretofore accrued and remains to be
performed as of the date of such termination.

 

  16.4   Neither party to this Agreement shall be liable to the other by reason
of any termination or non-renewal of this Agreement for compensation,
reimbursement, or damages on account of any loss of prospective profits on
anticipated sales or on account of expenditures, investments, or other
commitments relating to the business or goodwill of any party.

 

17.   AUTHORITY

 

Each party represents and warrants to the other that it has full corporate power
and authority to enter into and perform this Agreement, and neither the
execution nor performance of this Agreement violates or conflicts with any
agreement, contract or covenant of such party with or in favor of any other
person or entity.

 

18.   AMENDMENT

 

This Agreement may not be amended except in a writing signed by authorized
representatives of both parties. No oral explanation or oral information by any
of the parties hereto shall alter the meaning or interpretation of this
Agreement.

 

19.   WAIVER

 

No waiver of any provision of this Agreement shall be effective unless made in
writing and signed by an authorized representative of the party sought to be
charged therewith. The failure of either party to enforce any provision of this
Agreement shall not constitute or be construed as a waiver of such provision or
of the right to enforce it at a later time.

 

20.   SEVERABILITY

 

Every provision of this Agreement is intended to be severable so that if any
provision hereof is unenforceable or invalid, for any reason whatsoever, such
unenforceability or invalidity shall not affect the validity of the remainder of
this Agreement.

 

21.   ASSIGNMENT

 

This Agreement may not be assigned by either party without the prior written
consent of the other, which consent shall not be unreasonably withheld. Any
unauthorized attempt to assign shall be null and void. Notwithstanding the
foregoing, either party may assign this Agreement without such consent to any
Affiliate of such party or to any purchaser of all or substantially all assets
of the assigning party used in the business of such party to which this
Agreement relates. Any permitted assignee shall assume all obligations of its
assignor under this Agreement. An assignment shall

 

--------------------------------------------------------------------------------

Distributorship Agreement

Dated April 5, 2002

  Page 13



--------------------------------------------------------------------------------

not relieve the assigning party of responsibility for the performance of its
obligations hereunder. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assignees of the parties hereof.

 

22.   GOVERNING LAW; ARBITRATION

 

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York, the United States. All disputes arising
out of or relating to this Agreement or any breach thereof shall be settled
exclusively by arbitration to be held in the City of New York, in accordance
with the Rules of Conciliation and Arbitration of the International Chamber of
Commerce. The award of Arbitration rendered shall be final and binding upon both
parties, and be enforceable by any court having jurisdiction. The arbitrators
shall apply the internal laws of the State of New York, the United States, as
specified above in determining the rights, obligations and liabilities of the
parties and shall not have the power to alter, modify, amend, add to or subtract
from any term or provision of this Agreement nor to rule upon or grant any
extension, renewal or continuance of this Agreement, nor to award damages or
other remedies expressly prohibited by this Agreement, nor to grant injunctive
relief, including interim relief, of any nature, notwithstanding any contrary
provisions of the Rules of Conciliation and Arbitration specified above. If,
under applicable law, this arbitration provision is not enforceable as to a
particular claim brought by one party against the other, then legal proceedings
involving only that claim may be instituted solely in the United States District
Court of the Eastern District of North Carolina or, if such court may not
exercise jurisdiction, a court of the State of North Carolina. For all purposes
of this Agreement, all parties hereby irrevocably consent to the jurisdiction of
such court and waive any defense based on improper or inconvenient venue or lack
of personal jurisdiction.

 

23.   ENTIRE AGREEMENT

 

This Agreement sets forth the entire agreement between the parties hereto as to
the subject matter hereof, and supersedes any and all prior agreements,
understanding, arrangements, promises, representations, warranties, and/or any
contracts of any form or nature whatsoever, whether oral or in writing and
whether explicit or implicit, which may have been entered into prior to the
execution hereof between the parties, their officers, directors, or employees as
to the subject matter hereof. Neither of the parties hereto has relied upon any
oral representation of the other party.

 

24.   NOTICE

 

Any notice or communication required or permitted to be given by any party to
the other pursuant to this Agreement shall be sent to such party’s address for
notices set forth below the signature of that party below, shall be given by
facsimile or by prepaid airmail post and shall be deemed to have been given upon
receipt at the address of the party to whom addressed.

 

--------------------------------------------------------------------------------

Distributorship Agreement

Dated April 5, 2002

  Page 14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first above
written.

 

CREE, INC.   SUMITOMO CORPORATION

By

 

/s/ [***]

--------------------------------------------------------------------------------

 

By

 

/s/ [***]

--------------------------------------------------------------------------------

   

[***]

[***]

     

[***]

[***]

[***]

Date

 

April 5, 2002

--------------------------------------------------------------------------------

 

Date

 

April 5, 2002

--------------------------------------------------------------------------------

Address for Notices

 

Address for Notices

CREE, INC.

4600 Silicon Drive

Durham, NC 27703

USA

Attention: [***]

Fax: [***]

 

With a copy to:

General Counsel, Cree, Inc.

4600 Silicon Drive

Durham, North Carolina 27703

Fax: [***]

 

SUMITOMO CORPORATION

[***]

Tokyo 104-8610

Japan

[***]

[***]

[***]

 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

Distributorship Agreement

Dated April 5, 2002

  Page 15